Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction:
This corrected Examiner’s Amendment and Notice of Allowance are to correct the typographical error in the amendments to claims 13-17, in the Examiner’s Amendment and Notice of Allowance mailed on 07/20/2022. Examiner apologizes for any inconvenience this may have caused.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Telephonic Interview Summary
Examiner contacted Applicant's Attorney Ryan B. Chirnomass on 07/13/2022 with proposed amendments to the claims 9 and 13-17 (See below for details).
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Attorney Ryan B. Chirnomass on July 14, 2022.

Amendments to the Claims:
The application has been amended as follows: 

Cancel claims 1-8 and 10-12.

In claim 9, line 2, after RNA, insert –of said lactic acid bacterium--. 
In claim 13, line 2, after RNA, insert –of said lactic acid bacterium--. 
In claim 14, line 2, after RNA, insert –of said lactic acid bacterium--. 
In claim 15, line 2, after RNA, insert –of said lactic acid bacterium--.
In claim 16, line 2, after RNA, insert –of said lactic acid bacterium--.
In claim 17, line 2, after RNA, insert –of said lactic acid bacterium--.

Reason for Allowance:
The following is an examiner’s statement of reasons for allowance: 
All (101 and 102/103) rejections are withdrawn, and claims 9 and 13-17 are allowed in view of the amendments to claims 9 and 13-17, and specifically in view of applicant’s arguments (see p. 5  3rd & 4th paragraphs - Continued on p. 6, and p. 8-9 of Remarks filed on 07/06/2022) as well as the Declaration of Dr. Tadaomi Kawashima under 1.132 (filed on 07/06/2022) stating that the claimed double-stranded RNA-containing lactic acid bacterium is not a product of nature, and the lactic acid bacterium taught by the cited prior art does not have the claimed double-stranded RNA content of 20 ng or more per mg dry bacterial cells (see pages 3-4 items 5 and 6 and “Experiment” No. 1-5, of 1.132 declaration filed on 07/06/2022). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651